DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2019110480972, filed on October 20, 2019.

Status of Claims

Applicant’s amendment filed on January 28, 2022 has been entered.  Claims 18-20 are added.  Claim 1-20 are pending in the application.

Response to Arguments (need work)

Applicant’s arguments, see p. 8-12, filed on January 28, 2022, with respect to the rejection(s) of claims 1-3-9 and 11-17 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, a new ground(s) of rejection of claims 1, 3-9 and 11-17 is made in view of Prahlad (PG PUB US2007/0185915), Stager (R. Stager, Network Data Management Protocol, Network Working Group, September 1997) and Bachu (US Patent 8,135,861), Plamondon (PG PUB US2007/0206497), Mueller-Wicke (PG PUB US2019/0278669) and Toril (PG PUB US2006/0080370).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (PG PUB US2007/0185915) in view of Stager (R. Stager, Network Data Management Protocol, Network Working Group, September 1997) and Bachu (US Patent 8,135,861).

Regarding claim 1, Prahlad teaches “A method for backing up data, comprising:” (Fig. 15 shows an exemplary of a modular storage system such as the CommVault GALAXY backup system [Prahlad, para 0144]);
“determining, by the proxy server, a target server associated with the backup request according to the backup path,” (Destination (e.g. target secondary storage device) maybe determined dynamically, such that it is selected based on certain system preferences or optimization routines that select a storage device based on storage capacity, availability, data paths to the destination [Prahlad, para 0178]);
“enabling to back up a file in the target server associated with the backup path.” (Once the secondary storage device(s) are identified, the archive files may be routed to a media agent, storage manager, or other system component that supervises the transfer to the target secondary storage device [Prahlad, para 0178]).
However, Prahlad does not teach “receiving, by a proxy server and from an application, a backup request comprising a backup path;”
“the proxy server and the target server sharing the same storage processor;”
Stager teaches “receiving, by a proxy server and from an application, a backup request comprising a backup path;” (NDMP client is an application controlling the NDMP server, where Backup request defined by NDMP client includes prefix path for the request [Stager, section 1.3, 3.5.2]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad to comprise the claimed limitation to effectively complete interoperability at a network level, where the file system vendors need only be concerned with maintaining compatibility with one, well-defined protocol, and he backup vendors can place their primary focus on the sophisticated central backup administration software [Stager, section 1.1].
However, Prahlad as modified by Stager does not teach “the proxy server and the target server sharing the same storage processor;”
Bachu teaches “the proxy server and the target server sharing the same storage processor;” (Fig. 1B shows Storage node 108′ [target server], backup client 102 b′ [proxy server], and backup server 100′ can be in the same host [storage processor], where backup client 102 b′ includes agent 104.  The data flow from data server 106′ goes to agent 104′ that is in backup server 100′ and then from agent 104′ to storage node 108′, both of which would be in the backup server box 100′ [Bachu, fig. 1B, column 2, line 40-59]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad-Stager to comprise the claimed limitation to effectively conserve system resource by including the proxy server and target server in the same host.

Regarding claim 7, Prahlad as modified by Stager and Bachu teaches “wherein receiving the backup request comprises:
receiving the backup request from a Data Management Application (DMA) based on a Network Data Management Protocol (NDMP).” (NDMP client is an application controlling the NDMP server using Network Data Management Protocol through Backup request [Stager, section 1.3, 3.5.2]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 7.

Regarding claim 8, Prahlad as modified by Stager and Bachu teaches “receiving, by the proxy server and from the application, a second backup request comprising a second backup path;” (The data state diagram shows backup operations may be repeated, which implies a second backup request.  NDMP client is an application controlling the NDMP server, where Backup request defined by NDMP client includes prefix path for the request [Stager, section 2.3.1., 1.3, 3.5.2]).
“determining, by the proxy server, a second target server associated with the second backup request according to the second backup path; and” (The steps in flow chart shows the query may include aspects of data such as a schedule policy, which implies the steps are repeated as scheduled.  Destination (e.g. target secondary storage device) maybe determined dynamically, such that it is selected based on certain system preferences or optimization routines that select a storage device based on storage capacity, availability, data paths to the destination [Prahlad, para 0172, 0178]);
“enabling to back up a file in the second target server associated with the second backup path.” (Once the secondary storage device(s) are identified, the archive files may be routed to a media agent, storage manager, or other system component that supervises the transfer to the target secondary storage device [Prahlad, para 0178]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

Claim 9 lists all the same elements of claim 1 respectively and a storage system, comprising: a processing unit; and a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing the acts of (Prahlad discloses systems and modules described herein may comprise software, firmware, hardware, or any combination(s) of software, firmware, or hardware suitable for the purposes described herein. Furthermore, aspects of the invention can be embodied in a special purpose computer (inherently including a processor and memory) or data processor that is specifically programmed, configured, or constructed to perform one or more of the computer-executable instructions explained in detail herein [Prahlad, para 0220]) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9.

Claim 15 lists all the same elements of claim 7 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 15.

Claim 16 lists all the same elements of claim 8 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 16.

Claim 17 lists all the same elements of claim 1 respectively and a computer program product having a non-transitory computer readable medium which stores a set of instructions to backup data; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of (Prahlad discloses aspects of the invention may be stored or distributed on computer-readable media, including magnetically or optically readable computer discs, hard-wired or preprogrammed chips (e.g., EEPROM semiconductor chips), nanotechnology memory, biological memory, or other data storage media, where the instructions can be executed in a special purpose computer [Prahlad, para 0222, 0220]) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (PG PUB US2007/0185915) in view of Stager (R. Stager, Network Data Management Protocol, Network Working Group, September 1997) and Bachu (US Patent 8,135,861) as applied to claims 1, 7-9 and 15-17 above, and further in view of Plamondon (PG PUB US2007/0206497).

Regarding claim 3, Prahlad as modified by Stager and Bachu teaches “wherein the proxy server and the target server are network-attached storage (NAS) servers in the same storage system,” (Fig. 1B shows Storage node 108′ and backup client 102 b′  are located within backup server 100′ [same storage system] [Bachu, fig. 1B]).
However, Prahlad as modified by Stager and Bachu does not teach “configuring a proxy mode flag of the proxy server to indicate that the proxy server enables the proxy mode; and”
“configuring a proxy mode flag of the target server to indicate that the target server disables the proxy mode.”
Plamondon teaches “configuring a proxy mode flag of the proxy server to indicate that the proxy server enables the proxy mode; and”
“configuring a proxy mode flag of the target server to indicate that the target server disables the proxy mode.” (The appliance 200 may be deployed in any of the following deployment configurations: 1) in-line of traffic, 2) in proxy mode, or 3) in a virtual in-line mode.   In some embodiments, the appliance 200 may be deployed inline to one or more of the following: a router, a client, a server or another network device or appliance [Plamondon, para 0169]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad-Stager-Bachu to comprise the claimed limitation to effectively improve network performance (e.g. QOS) by QOS engine in the appliance prioritizing, scheduling and transmitting network packets according to one or more classes or levels of services [Plamondon, para 0164].

Claim 11 lists all the same elements of claim 3 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 11.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (PG PUB US2007/0185915) in view of Stager (R. Stager, Network Data Management Protocol, Network Working Group, September 1997) and Bachu (US Patent 8,135,861) as applied to claims 1, 7-9 and 15-17 above, and further in view of Mueller-Wicke (PG PUB US2019/0278669).

Regarding claim 4, Prahlad as modified by Stager and Bachu does not teach “receiving, by the proxy server and from the application, a request for obtaining available file system information; and” 
“returning, from the proxy server to the application, a list of all file systems in the storage processor in which the proxy server resides.”
Mueller-Wicke teaches “receiving, by the proxy server and from the application, a request for obtaining available file system information; and” (The backup-restore server 113 receives a query request from the BRC 108B2 including the second file attributes including the container path and file name of the files [Mueller-Wicke, para 0078, 0080]);
“returning, from the proxy server to the application, a list of all file systems in the storage processor in which the proxy server resides.” (the backup-restore server 113 sends the file system (first file attribute) and container path and file names (second file attribute) back to BRC 108B2 [Mueller-Wicke, para 0081, 0083]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad-Stager-Bachu to comprise the claimed limitation to effectively enhance user experience by present a list of files available for restoration [Mueller-Wicke, para 0086-0087].

Regarding claim 5, Prahlad as modified by Stager, Bachu and Mueller-Wicke teaches “wherein enabling to back up a file in the target server associated with the backup path” (Once the secondary storage device(s) are identified, the archive files may be routed to a media agent, storage manager, or other system component that supervises the transfer to the target secondary storage device [Prahlad, para 0178]);
“backing up the file from the target server to a tape library; and” (One or more storage devices 1515 may be a tape library, a magnetic media storage device, an optical media storage device, or any other suitable storage device [Prahlad, para 0163]);
“in accordance with determining completion of the backup of the file, sending, from the proxy server to the application, a notification of successful backup of the file.” (BRC 108N1 receives from the backup-restore server a result message after the file(s) are stored [Mueller-Wicke, para 0072, 0074, 0076]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad-Stager-Bachu to comprise the claimed limitation to effectively enhance user experience by providing a status message of the backup operation.
	
Claim 12 lists all the same elements of claim 4 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.

Claim 13 lists all the same elements of claim 5 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 13.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad (PG PUB US2007/0185915) in view of Stager (R. Stager, Network Data Management Protocol, Network Working Group, September 1997), Bachu (US Patent 8,135,861) and Mueller-Wicke (PG PUB US2019/0278669) as applied to claims 4-5 and 12-13 above, and further in view of Toril (PG PUB US2006/0080370).

Regarding claim 6, Prahlad as modified by Stager, Bachu and Mueller-Wicke teaches 
“receiving, by the proxy server and from the application, a recovery request comprising a source path and a target path;” (Recover requests recovers the files specified in nlist from the backup, where the request includes name (Name of a file/directory to be recovered) and dest (Full destination pathname to be used when recovering the file) [Stager, section 3.5.3]);
“causing the target server to recover the file from the tape library.” (A secondary computing device 1505 associated with a particular storage device 1515 may instruct the storage device to use a robotic arm or other retrieval means to load or eject a certain storage media, and to subsequently archive, migrate, or restore data to or from that media [Prahlad, para 0164]).
However, Prahlad as modified by Stager, Bachu and Mueller-Wicke does not teach “determining, by the proxy server, a target server to which the recovery request is directed according to the target path;”
Torii teaches “determining, by the proxy server, a target server to which the recovery request is directed according to the target path;” (The restore operation, supervised by the switch 100, is restored to plural file servers 3, the switch determines the restore destinations for the backup data, based on the pseudo file system information corresponding to the backup image [Torii, para 0155, 0172]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Prahlad-Stager-Bachu-Mueller-Wicke to comprise the claimed limitation to effectively consolidating the resources of plural file servers into one logical file system [Torii, para 0008].

Claim 6 lists all the same elements of claim 14 respectively, but claims the storage system rather than the method. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 6.

Allowable Subject Matter

Claims 2, 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 28, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441